NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               JAN 12 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

BRYAN RANDALL MONKRES,                           No. 08-16011

              Petitioner - Appellant,            D.C. No. 4:04-CV-02311-CW

  v.
                                                 MEMORANDUM*
ROSANNE CAMPBELL, et al.,

              Respondents - Appellees.


                   Appeal from the United States District Court
                     for the Northern District of California
                    Claudia Wilken, District Judge, Presiding

                           Submitted January 11, 2010**
                             San Francisco, California

Before: KOZINSKI, Chief Judge, WALLACE and SILVERMAN, Circuit Judges.

       The California Supreme Court’s rejection of Monkres’ Due Process claim

was not an objectively unreasonable application of Supreme Court precedent.

Monkres argues that he was denied due process when the trial court admitted


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          -2-
evidence of uncharged prior sexual assaults against the victim as evidence of her

lack of consent to the charged sexual offenses in this case, and of Monkres’

propensity to commit acts of sexual assault. However, Monkres “can point to no

Supreme Court precedent establishing that admission of propensity evidence, as

here, to lend credibility to a sex victim's allegations, and thus indisputably relevant

to the crimes charged, is unconstitutional.” Mejia v. Garcia, 534 F.3d 1036, 1046

(9th Cir. 2008). Furthermore, the Supreme Court has “not yet made a clear ruling

that admission of irrelevant or overtly prejudicial evidence [under state law]

constitutes a due process violation sufficient to warrant issuance of the writ.”

Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009). Therefore, the state

court’s decision to admit evidence of Monkres’ prior uncharged sexual assaults

against the victim was neither contrary to, nor an objectively unreasonable

application of, clearly established federal law. See 28 U.S.C. § 2254(d)(1); see

also Carey v. Musladin, 549 U.S. 70, 77, 127 S. Ct. 649, 166 L. Ed. 2d 482 (2006).

      Monkres also argues that his appellate counsel was constitutionally

ineffective because he did not raise the trial court’s admission of the evidence as an

issue on direct appeal. But Monkres has not shown a reasonable probability that he

would have otherwise prevailed on appeal. See Miller v. Keeney, 882 F.2d 1428,

1434 (9th Cir. 1989); see also Strickland v. Washington, 466 U.S. 668, 687 (1984).
                                         -3-
      Finally, because Monkres has not raised any allegations of fact that would

entitle him to relief, his request that we remand for an evidentiary hearing is

denied. See West v. Ryan, 608 F.3d 477, 485 (9th Cir. 2010).

      AFFIRMED.